                                                                                     Ca



 1   DYLAN J. LIDDIARD (pro hac vice)
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     650 Page Mill Road
 3   Palo Alto, California 94304
     Telephone: (650) 493-9300
 4   Facsimile: (650) 565-5100
     Email: dliddiard@wsgr.com
 5
     JAMES PATRICK SHEA, ESQ.
 6   Nevada Bar No. 405
     KOLESAR & LEATHAM
 7   400 South Rampart Blvd., Suite 400
     Las Vegas, Nevada 89145
 8   Telephone: (702) 362-7800
     Facsimile: (702) 362-9472
 9   Email: jshea@klnevada.com

10   Attorneys for Defendant

11                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
12
                                                        )
13   AXIS SPINE NV, LLC, a Nevada Limited               )   Case No.: 2:17-CV-02147-APG-VCF
     Liability Company,                                 )
14                                                      )   JOINT STIPULATION RE:
15                 Plaintiff,                           )   POSTPONEMENT OF STATUS
                                                        )   CONFERENCE
16          v.                                          )
                                                        )   The Honorable Cam Ferenbach
17   XTANT MEDICAL HOLDINGS, INC., a                    )
     Delaware Corporation,                              )
18
                                                        )
19                 Defendant.                           )

20          Plaintiff Axis Spine NV, LLC (“Axis”) and Defendant Xtant Medical Holdings, Inc.

21   (“Xtant” and, together with “Axis,” the “Parties”) file this joint stipulation requesting that the

22   status conference currently scheduled for January 16, 2019, be postponed by ninety days.

23          On July 25, 2018, the Court held a hearing to address Axis’s motion to extend discovery

24   deadlines. At the time, Xtant’s motion to dismiss was fully briefed, and Xtant had further filed a

25   motion for summary judgment.

26          The Court denied Axis’s motion and set a status conference on January 16, 2019, “just so

27   we don't . . . forget about things.” [ECF No. 52, at 14:16–17]. But the Court noted that it would

28
     JOINT STIPULATION RE: POSTPONEMENT OF STATUS
     CONFERENCE
     CASE NO.: 2:17-CV-02147-APG-VCF
 1   postpone the conference if Xtant’s motion to dismiss were still pending: “I'm going to set the

 2   status hearing for January 16th, and then if there's no decision by January 16th, if you file a stip to

 3   move out the status hearing, you know, I'll grant it because the point is we're not going to do a

 4   status hearing if the motion is still pending.” [Id. at 14:10–14].

 5          Consistent with the Court’s instruction, the Parties jointly notify the Court that Xtant’s

 6   motion to dismiss and summary judgment motion remain undecided and request the hearing be

 7   postponed by ninety days.

 8   Dated: January 9, 2019                         Respectfully Submitted,

 9   LAW OFFICES OF P. STERLING KERR                      KOLESAR & LEATHAM
10   By: /s/ Taylor Simpson                               By: /s/ James Patrick Shea
     P. Sterling Kerr, Esq.                               JAMES PATRICK SHEA, ESQ.
11
     Nevada Bar No. 3978                                  Nevada Bar No. 405
12   TAYLOR SIMPSON, ESQ.                                 400 South Rampart Blvd., Suite 400
     Nevada Bar No. 13956                                 Las Vegas, Nevada 89145
13   2450 St. Rose Parkway, Suite 120                     Telephone: (702) 362-7800
     Henderson, Nevada 89074                              Facsimile: (702) 362-9472
14   Telephone: (702) 451-2055                            Email: jshea@klnevada.com
     Facsimile: (702) 451-2077
15
     Email: sterling@sterlingkerrlaw.com                  Dylan J. Liddiard (pro hac vice)
16   Email: taylor@sterlingkerrlaw.com                    WILSON SONSINI GOODRICH & ROSATI
     Attorneys for Plaintiff                              Professional Corporation
17                                                        650 Page Mill Road
                                                          Palo Alto, California 94304
18                                                        Telephone: (650) 493-9300
19                                                        Facsimile: (650) 565-5100
                                                          Email: dliddiard@wsgr.com
20
                                                          Attorneys for Defendant
21

22
       IT IS HEREBY ORDERED that the                ORDER
23
       status hearing scheduled for
       January 16, 2019 is VACATED and              IT IS SO ORDERED.
24
       RESCHEDULED for 10:00 AM,
25     April 22, 2019, in Courtroom 3D.             UNITED STATES MAGISTRATE JUDGE
26                                                  Dated: 1-10-2019
27

28
     JOINT STIPULATION RE: POSTPONEMENT OF                  -2-
     STATUS CONFERENCE
     CASE NO.: 2:17-CV-02147-APG-VCF
